Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Fujii (US 2012/0193009) teach a similar suction stage pressing device without marking. The prior art teach mechanisms for marking, including with ink, to indicate that proper pressing for bonding has been performed (See, for example, Oates et al. US 2019/0105850, Abstract and page 3, paragraph [0037], teaching ink marking to indicate pressing has occurred), but are non-analogous.  Further, it is known to apply ink marking to semiconductors with stamps for identification markings (See Corbett US 5,838,361, col. 1, lines 15-35), but there is no motivation to perform such a process while bonding with a marking surface on a pressing member as described.  Thus, there is no motivation in the art to utilize a bonding apparatus with suction stages as claimed with a pressing member having a marking surface with a marking pattern wherein the bonding apparatus includes also a coater configured to store a marking liquid to be externally coated on the marking pattern.  Note the “configured to” language and the term “coater” implies this part of the bonding apparatus is specifically designed allow access to the marking liquid by the marking portion for coating.  Thus, the “coater” is interpreted to be a device specifically designed in association with the marking portion so as to facilitate coating thereof and not merely any reservoir that could be filled with a liquid, but was designed for a completely different purpose. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746